SHAW, Judge,
concurring specially.
I write specially to reiterate this Court’s holding in its unpublished memorandum that the State presented “[a] prima facie case ... because Osborn remained unlawfully in C.B.’s dwelling with the intent to commit a crime therein, and during the *404course of this felony, Osborn was armed with a deadly weapon.” (Emphasis added.) The evidence was clearly sufficient to support a finding that Osborn was guilty of first-degree burglary, as that offense is defined in § 13A-7-5, Ala.Code 1975.